Name: Commission Implementing Regulation (EU) 2015/387 of 5 March 2015 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  electronics and electrical engineering;  environmental policy
 Date Published: nan

 10.3.2015 EN Official Journal of the European Union L 65/7 COMMISSION IMPLEMENTING REGULATION (EU) 2015/387 of 5 March 2015 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued in respect of the goods concerned by this Regulation which does not conform to this Regulation may, for a certain period, continue to be invoked by the holder in accordance with Article 12(6) of Council Regulation (EEC) No 2913/92 (2). That period should be set at three months. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information which does not conform to this Regulation may continue to be invoked in accordance with Article 12(6) of Regulation (EEC) No 2913/92 for a period of three months from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 2015. For the Commission, On behalf of the President, Heinz ZOUREK Director-General for Taxation and Customs Union (1) OJ L 256, 7.9.1987, p. 1. (2) Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (OJ L 302, 19.10.1992, p. 1). ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) An electrical apparatus, consisting of a cylindrical metal housing incorporating a lamp that emits ultraviolet (UV) radiation and an electronic module with light indicators for the status of the apparatus. The power of the UV light varies from 14 to 39 W. The apparatus is supplied with a standard voltage of 220 V. It is presented to be used for the photochemical purification of water. The purification is performed by the UV irradiation of the passing water, thereby destroying bacteria, viruses and other micro-organisms therein. It is presented to be used in household, medical or industrial environment. 8421 21 00 Classification is determined by general rules 1 and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 8421 and 8421 21 00. The function of the apparatus is the purification of water, which is a function described in heading 8421. The fact that the bacteria, viruses and other micro-organism are not physically separated but destroyed does not exclude classification under this heading. The heading covers filters and purifiers of all types (see also the Harmonised System Explanatory Notes to heading 8421, point (II)). Classification under heading 8543 as electrical machines and apparatus, having individual functions, not specified or included elsewhere is consequently excluded. The apparatus is therefore to be classified under CN code 8421 21 00 as an apparatus for filtering and purifying water.